                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TERRENCE R. YOAST,                           :
               Plaintiff,                    :
                                             :
       v.                                    :      CIVIL ACTION NO. 19-720
                                             :
POTTSTOWN BOROUGH, et al.,                   :
             Defendants.                     :

                                            ORDER

       AND NOW, this 31st day of January 2020, upon consideration of the Motions to Dismiss

of Anthony Hoch and PrimeCare Medical [Doc. No. 60], Justin O’Donoghue and Wisler

Pearlstine [Doc. No. 61], Montgomery County, Kevin Steele, Timothy Stein, and Ryan

VanDorick [Doc. No. 62], Edward and Jeanne Forbes [Doc. No. 63], Donald Cheetham and

Legal Aid of Southeastern Pennsylvania [Doc. No. 65], and the Pottstown Defendants [Doc. No.

68], and the responses thereto, it is hereby ORDERED as follows:

   1) Anthony Hoch and PrimeCare Medical’s Motion is GRANTED in part and DENIED in

       part. The Motion is GRANTED as to the claims against PrimeCare Medical, which are

       DISMISSED without prejudice, and against Hoch in his official capacity, which are

       DISMISSED with prejudice. The Motion is DENIED as to the claim of deliberate

       indifference against Hoch in his individual capacity.

   2) Montgomery County, Kevin Steele, Timothy Stein, and Ryan VanDorick’s Motion is

       GRANTED. The claims against Steele in both his individual and official capacities, and

       against Stein and VanDorick in their official capacities, are DISMISSED with

       prejudice. The claims as to Stein and VanDorick in their individual capacities, and as to

       Montgomery County, are DISMISSED without prejudice.
      3) Justin O’Donoghue and Wisler Pearlstine’s Motion is GRANTED. The federal claims

           are DISMISSED with prejudice and, because the Court declines to exercise

           supplemental jurisdiction, the state law claims are DISMISSED without prejudice to

           assertion in the appropriate state court.

      4) Edward and Jeanne Forbes’s Motion is GRANTED and the claims against them, as well

           as against Adrian Smith, are DISMISSED without prejudice subject to assertion in the

           appropriate state court.

      5) Donald Cheetham and Legal Aid of Southeastern Pennsylvania’s Motion is GRANTED.

           The federal claims are DISMISSED with prejudice and, because the Court declines to

           exercise supplemental jurisdiction, the state law claims are DISMISSED without

           prejudice subject to assertion in the appropriate state court.

      6) The Pottstown Defendants’ Motion is GRANTED. The federal claims that are barred by

           Heck 1 are DISMISSED without prejudice to allow Yoast to refile his claims if he ever

           succeeds in overturning his convictions. 2 The remaining federal claims against the

           Pottstown Defendants are DISMISSED with prejudice. Because the Court declines to

           exercise supplemental jurisdiction, the state law claims are DISMISSED without

           prejudice subject to assertion in the appropriate state court.

      7) The federal claims against Aphrodite Hussain, Manjeet Singh, Catherine Hallinger, and

           Leon Smith are DISMISSED with prejudice. Because the Court declines to exercise

           supplemental jurisdiction, the state law claims against these Defendants are DISMISSED

           without prejudice subject to assertion in the appropriate state court.




1
    Counts XXIII-XXXVI, XXXVIII-LI, LVIII-LIX.
2
    See Curry v. Yachera, 835 F.3d 373, 379 (3d Cir. 2016).

                                                          2
8) Plaintiff is GRANTED leave to file a Second Amended Complaint against VanDorick,

   Stein, Montgomery County, and PrimeCare, and only as to the denial of medical care

   claims, no later than February 7, 2020. Any amendment that brings claims other than

   those for deliberate indifference to serious medical needs will be stricken.

9) If Plaintiff does not file a Second Amended Complaint, Anthony Hoch shall answer the

   remaining claim, no later than February 28, 2020.

It is so ORDERED.

                                                 BY THE COURT:

                                                 /s/ Cynthia M. Rufe
                                                 ____________________________
                                                 CYNTHIA M. RUFE, J.




                                            3
